*503Order, Supreme Court, New York County (Karla Moskowitz, J.), entered January 4, 2008, which, after a nonjury trial, dismissed the complaint, unanimously affirmed, without costs.
The evidence at trial amply demonstrated that the parties understood the subject lease clause to refer to the level of funding for the foster care program, not to the level of funding for the agency as a whole (see Federal Ins. Co. v Americas Ins. Co., 258 AD2d 39, 44 [1999]). Furthermore, the parties’ conduct during the duration of the lease demonstrated their understanding that the payment of rent was governed by the level of funding given to the foster care programs (see id.). The parties had twice before entered into lease modifications following changes to the foster care program.
We have considered defendant’s remaining contentions and find them without merit. Concur—Mazzarelli, J.P., Saxe, Renwick and Freedman, JJ.